             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 1 of 42




 1

 2

 3

 4

 5

 6
                              IN THE UNITED DISTRICT COURTS
 7                       IN THE WESTERN DISTRICT OF WASHINGTON
                                     SEATTLE DIVISION
 8
      JOHN E. COLLINS, JR., a/k/a JAKE E.
 9    COLLINS, JR., an individual,                      CASE: 2:20-CV-01206- JCC

10    Plaintiff,                                        FIRST AMENDED COMPLAINT
      v.
11
      NOVA ASSOCIATION MANAGEMENT
12    PARTNERS, LLC, a Washington limited               [JURY DEMAND]
      liability company, SOUND LEGAL
13    PARTNERS, PLLC, a Washington limited
      liability company, and RACHEL RAPP
14    BURKEMPER, an individual,

15     Defendants.

16

17                                FIRST AMENDED COMPLAINT

            Plaintiff JOHN E. COLLINS, JR., a/k/a JAKE E. COLLINS, JR., hereinafter ( “Collins”)
18
     by and through the undersigned counsel, hereby amended his Complaint to add cause of action
19
     and VILLA MARINA ASSOCIATION OF APARTMENT OWNERS, a condominium
20
     association organized under Washington law as a defendant, alongside with Defendants sue
21   NOVA ASSOCIATION MANAGEMENT PARTNERS, LLC, a Washington limited liability
22   company, SOUND LEGAL PARTNERS, PLLC, a Washington law firm and limited liability

23   company, and RACHEL RAPP BURKEMPER, a member of the Washington Bar, in her

24
      FIRST AMENDED COMPLAINT                            1                  HA THU DAO
                                                                         ATTORNEY AT LAW
                                                                          10728-16th Ave SW
                                                                           Seattle, WA 98146
                                                                             727.269.9334
                                                                          hadaojd@gmail.com
              Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 2 of 42




 1   individual capacity as well as her capacity as a partner and owner of SOUND LEGAL

 2   PARTNERS, PLLC, and states the following:

                    I.      INTRODUCTION & IDENTIFICATION OF PARTIES
 3
            1.      This case is about the Defendants’ specialized businesses of collecting debts on
 4
     behalf of homeowner associations and condo associations. Their business as debt collectors
 5
     involves not only the collection of monetary payments, but also foreclosure of real property to
 6   satisfy monetary judgments. Fairness and transparency in the accounting of the amount of the
 7   debt, and communication with debtors about how the Defendants arrive at such amount, are of

 8   utmost importance, as it means the difference between the debtor keeping or losing his property.

            2.      The facts of this case reveal that the Defendants, through certain agreements for
 9
     services, have worked in concert, employing certain accounting schemes and debt collection
10
     practices to deny debtors like the Plaintiff, the right to know the status of the account, to dispute
11
     the debt owed and to cure any shortfall. The Defendants have successfully rigged Plaintiff’s
12
     account rendering the alleged amount of the debt owed by him false and unreliable. Because the
13   Defendants then presented false evidence to a court of law to obtain judgments, they have also

14   infected the integrity of the judicial system and public trust in the same system. The instant

15   lawsuit calls out the Defendants’ pattern or practices of business for what they are— violations

     of the Federal Fair Debt Collection Practices Act and the Washington Consumer Protection Act,
16
     and other tort law.
17
            3.      Plaintiff John “Jake” E. Collins, Jr., lived in Unit 173 of Villa Marina
18
     Condominium, a 180-unit community located in Redmond, King County, Washington, for two
19   years as a tenant before buying it from the owner in 1995. Collins used the Unit as his primary
20   residence for many years. Once retired from Boeing, he began renting out Unit 173. After paying

21   the mortgages and the ever-rising condo assessment, Collins was able to receive a modest

22   supplemental income. Collins acquired other real property and he works full time to manage

     them and derives an income to support of himself and his disabled adult son.
23

24
      FIRST AMENDED COMPLAINT                                 2                    HA THU DAO
                                                                                ATTORNEY AT LAW
                                                                                 10728-16th Ave SW
                                                                                  Seattle, WA 98146
                                                                                    727.269.9334
                                                                                 hadaojd@gmail.com
              Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 3 of 42




 1           4.     In buying Unit 173 as his own primary residence, Collins obligated himself to pay

 2   for assessments levied by the governing body of Defendant Villa Marina Association of

     Apartment Owners (“the Association”), a non-profit association organized under Washington
 3
     laws.
 4
             5.     The Association’s billing and collection of assessments from the unit owners is
 5
     outsourced to a property management company. Before Nova Association Management Partners,
 6   LLC (“Nova”), a Washington limited liability company, took over in October of 2018, the role of
 7   the Manager was filled by another property management company. Defendant Nova does

 8   business out of King County, Washington and under the name of “Pinnacle,” and is responsible

     for invoicing assessments, issuing statements of account and notices of outstanding charges,
 9
     receiving payments, applying the same, and in the process, necessarily communicating with the
10
     unit owners, including Collins, about the status of their accounts. Nova also acts as the
11
     Association’s debt collector; it pursues delinquent accounts through written demands for
12
     payments, debt collection notices and referrals to a collection attorney for litigation. Nova
13   conducts business using the mail, telephone lines, and the internet, under both the Association ’s

14   name and the name of “Pinnacle”.

15           6.     To obtain monetary and foreclosure judgments regarding delinquent accounts, the

     Association needs a law firm with lawyers specializing in association debt collection. Defendant
16
     Rachel Rapp Burkemper (“Burkemper”), who is a member of the Washington Bar Association,
17
     and a partner of her law firm, Defendant Sound Legal Partners, PLLC (“SLP”). Burkemper and
18
     SLP together fill the need of the Association for a debt collection lawyer.
19           7.     Burkemper has been personally and directly involved in a collection litigation
20   against Collins, which she filed in King County Superior Court, like many other collection

21   lawsuits on behalf of the Association. Even before filing the lawsuit and advancing it in court,

22   Burkemper regularly issues payment demands and other debt collection notices to debtors.

     Burkemper issues written communication on the letterhead of SLP and uses the mail, the
23
     telephone, and the internet to transmit debt collection communication. She also uses the mail and
24
      FIRST AMENDED COMPLAINT                                3                   HA THU DAO
                                                                              ATTORNEY AT LAW
                                                                               10728-16th Ave SW
                                                                                Seattle, WA 98146
                                                                                  727.269.9334
                                                                               hadaojd@gmail.com
              Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 4 of 42




 1   the court’s electronic portal to file and serve pleadings, motions and other documents regularly

 2   as part of SLP’s primary business as a debt collection law firm.

            8.      Debt collection lawsuits on behalf of associations like the Association are filed in
 3
     the superior courts of the State of Washington. The claim for monetary payment is always
 4
     accompanied by a request for foreclosure of the property. Such claim is supported primarily by
 5
     documentation of delinquency of the subject account or debt. The Association’s proof is placed
 6   before the court by its lawyer for consideration through the business records exception to the
 7   hearsay rule. The foundation and admissibility of this proof are established via affidavits or

 8   declarations sworn out by the collection lawyer and employees of the management company

     attesting to the accuracy of the numbers being represented therein. The evidence comes in
 9
     various forms of accounting commonly referred to, including but not limited to, Statements of
10
     Account, Notices of Outstanding Charges and other Demands for Payment.
11
            9.      In this case, in addition to Statements of Accounts, Notices of Outstanding
12
     Charges, Debt Demands, Debt Validation Notices, the Defendants also create and use what they
13   refer to as “Ledgers”. Defendant Burkemper has admitted to creating these ledgers herself and

14   contending that these ledgers can be used to “track payments” of the property owners’ accounts.

15   The Defendants’ “Ledger” is an Excel spreadsheet representing dates and amounts of assessment

     levied, payments received, fees and interests charged, and the resulting balance due and owing
16
     each month. Excel is an electronic spreadsheet program that is used for storing, organizing and
17
     manipulating data. https://www.lifewire.com/what-is-microsoft-excel-3573533 (last visited
18
     August 1, 2020).
19          10.     The Defendants profit directly and substantially from debt collection and
20   collection litigation against property owners; every payment collected whether through

21   negotiated settlement, formal judgment or foreclosure sale goes to pay not only the assessment,

22   but also the Defendants’ compensation. An association collection lawsuit is generic by nature

     and when unopposed, would result in a judgment simply and quickly. Yet, the attorney fees
23
     portion incurred by the plaintiff-association of the judgment can be much larger than the amount
24
      FIRST AMENDED COMPLAINT                               4                    HA THU DAO
                                                                              ATTORNEY AT LAW
                                                                               10728-16th Ave SW
                                                                                Seattle, WA 98146
                                                                                  727.269.9334
                                                                               hadaojd@gmail.com
              Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 5 of 42




 1   of the debt. The few debtors who choose to assert defenses risk themselves a huge judgment of

 2   attorney fees in addition to the cost of their defense because the association-plaintiff is

     guaranteed payment via its super priority lien and the sale of the property through foreclosure.
 3
     The ease of collection litigation and the disparity of power between the association-plaintiff and
 4
     the debtor-defendant guarantee success and ensure profits for debt collectors like Nova,
 5
     Burkemper and SLP. Thus, it could be argued that the last line of defense for the debtor is the
 6   judiciary’s willingness to carefully examine the accounting proof and the accompanying written
 7   attestation in support of such proof submitted by the association’s lawyer in its decision whether

 8   to grant final judgments.

            11.     The Defendants make up a group of companies and individuals, through express
 9
     or implied agreement among themselves, combine their efforts to accomplish the lawful purpose
10
     of debt collection through unlawful means. The unlawful means include but not limited to,
11
     delaying the posting of payments or failing to apply payments altogether in order to charge late
12
     fees, interests and legal fees, declaring consumer accounts to be delinquent, initiating legal
13   proceedings for collection of monies and foreclosure of property, filing and presenting inaccurate

14   account statements and ledgers and sworn statements about their accuracy in order to obtain

15   judgments from the court, intercept of rents and seizure of possession of consumers’ property all

     based on false evidence. The Defendants affirmatively rely on one another’s business to
16
     accomplish the common design of extracting monetary payments from consumers and
17
     foreclosing on their real property.
18
            12.     The claims asserted by the Plaintiff are grounded upon the Fair Debt Collection
19   Practices Act, §1692 et seq. As such, this Court has federal-question jurisdiction pursuant to 28
20   U.S.C. §1331. The Defendants are doing business from their locations located in King County,

21   Washington and Plaintiff Collins is a resident of King County, Washington. Venue is properly in

22   Seattle, King County.

23

24
      FIRST AMENDED COMPLAINT                                 5                    HA THU DAO
                                                                                ATTORNEY AT LAW
                                                                                 10728-16th Ave SW
                                                                                  Seattle, WA 98146
                                                                                    727.269.9334
                                                                                 hadaojd@gmail.com
                Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 6 of 42




 1                                 II.    FACTUAL ALLEGATIONS

 2             13.   Even after the recovery of the economic downturn of 2008, the Association

     through the Defendants, has sued property owners regularly for past due assessments. In the past
 3
     few years, there are dozens of collection lawsuits filed in King County in the Association’s
 4
     name. Defendant Burkemper sued Collins in 2016 to foreclose upon his Unit 173 in King County
 5
     Superior Court for past due assessments (“Lawsuit I”). Although Collins vigorously disputed the
 6   accounting put forth by Burkemper, he ended up having to pay the amount demanded by
 7   Burkemper to save his Property from foreclosure. Lawsuit I was resolved through a Stipulation

 8   & Order of Dismissal that Burkemper filed with the court in March of 2017 as counsel for the

     Association.
 9
               14.   Burkemper penned another complaint in December of 2019 and sued Collins
10
     again under King County Superior Court case number 19-2-32349-9SEA (Lawsuit II). In
11
     Lawsuit II, Burkerkemper moved for summary judgment unsuccessfully and pursued
12
     reconsideration, as well as other reliefs against Collins. Burkemper stated in the Association’s
13   Motion for Summary Judgment, “it is obvious that Mr. Collins fell behind again on his

14   assessments immediately after making the February 2017 payment.”

15             15.   Burkemper’s representation to the Court was false because the Association’s own

     evidence submitted in support of summary judgment, Statement of Account, shows that Collins
16
     had a credit of $2,012.27 as a result of his payment to settle Lawsuit I in February of 2017
17
     (Exhibit 1, Statement of Account). Despite showing a positive balance on the Collins Account,
18
     and no assessment due as of February 17, 2017, the Defendants nevertheless charged Collins
19   $100.00 in Late Fees on February 21, 2017, in the same month that the settlement payment was
20   posted.

21             16.   According to the Statement of Account, on February 21, 2017, Collins was

22   charged $360.11 as “Legal Asmt.” This amount was reversed, but then re-imposed. The

     notations accompanying these entries read, “int. Per SLP, Less amount booked by PSCG Credit-
23
     Prepaid,” “Reallocated Int Assessed to Correct Inc. Code Interest” and, “Interest Assessed Per
24
      FIRST AMENDED COMPLAINT                               6                   HA THU DAO
                                                                             ATTORNEY AT LAW
                                                                              10728-16th Ave SW
                                                                               Seattle, WA 98146
                                                                                 727.269.9334
                                                                              hadaojd@gmail.com
              Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 7 of 42




 1   Attorney.” These entries, albeit cryptic, demonstrate an intentional accounting manipulation at

 2   the directive of Defendants SLP and Burkemper.

            17.     On March 1, 2017, the Statement shows two assessments were levied and paid
 3
     from the Original Credit. After the payment, the Collins Account showed a positive balance of
 4
     $728.15 in March of 2017.
 5
            18.     On March 6, 2017, Collins was charged another $305.50 in “Attorney Fees”
 6   leaving a positive balance of $422.65.
 7          19.     On March 28, 2017, Collins’ payment of $628.18 was received and posted,

 8   increasing the positive balance to $1,050.83.

            20.     On April 1, 2017, two assessments were due and again paid from the positive
 9
     balance, leaving a net positive of $200.00.
10
            21.     20. 21. On April 3, 2017, Collins was charged another $328.49 in Attorney Fees.
11
            22.     On April 14, 2017, Collins was charged $1.06 in Attorney Fees.
12
            23.     On April 17, 2017, Collins was charged $25.00 in Late Fees, even though
13   payments for April were paid on April 1 from the Original Credit so the payments were not late

14   (Exhibit 1, Statement of Account).

15          24.     The unauthorized charges over the course of three months completely depleted

     the Original Credit causing the Collins Account to be delinquent as of May of 2017. If the
16
     Defendants had any justification in charging Collins Late Fees, Attorney Fees, and Interest, they
17
     did not disclose to Collins.
18
            25.     During the period of March 1, 2017, and December 31, 2017, the assessments due
19   added up to $7,306.50. Meanwhile, Collins had made $7,178.18 in payments. Adding the
20   Original Credit of $2,012.27 to what he made in payments, Collins would have had a positive

21   balance of $1,883.85, but for the unauthorized charges. Moreover, because of the manipulations

22   within the Collins Account, the account balance as of May 1, 2017 was fundamentally erroneous.

     Nevertheless, the Defendants used this balance to calculate all assessments due, payments made,
23
     and any charges to the account, going forward every month.
24
      FIRST AMENDED COMPLAINT                              7                   HA THU DAO
                                                                            ATTORNEY AT LAW
                                                                             10728-16th Ave SW
                                                                              Seattle, WA 98146
                                                                                727.269.9334
                                                                             hadaojd@gmail.com
              Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 8 of 42




 1          26.       The Association’s written Collection Policy allows interests to be charged at the

 2   rate of 12% per annum. Late Fees in the amount of $25.00 are to be charged once a month on the

     16th if the account is delinquent on that date. Yet, the Defendants’ Statement of the Account
 3
     shows that Collins was charged Late Fees twice in the same month; once on July 17, 2017, and
 4
     again on July 19, 2017, without any justification.
 5
            27.       The Association has experienced problems with its manager’s handling billing
 6   and debt collection for years and the transition to Nova in October of 2018 made the situation
 7   worse. In March of 2019, Nova sent Collins and other property owners a letter identified as

 8   “Villa Marina Payment and Late Fee Update” acknowledging that the management transition

     was “a very large undertaking” and expressing “it is not unusual for it to take some time to
 9
     establish correct ledgers and account balances, and for the new management staff to
10
     become familiar with all of the details of the property to be able to respond back to owners’
11
     questions and requests quickly.” In the same Update, Nova admitted to widespread problems
12
     with account inaccuracies and improper late fees and interest being charged to property owners
13   which caused the Association having to waive late fees and interest for several months,

14   retroactively.

15          28.       Despite its admission that the transition was difficult and there were possible

     errors inherent in the owner accounts, Nova never reset the Collins Account but continued to
16
     send dunning letters accompanied by “Outstanding Charges” between February and August of
17
     2019. Nova sent dunning letters to Collins’ tenants rather than to his mailing address which Nova
18
     has on file which caused great embarrassment for Collins. Despite these monthly dunning letters,
19   Collins could not get anyone from Nova to meet or speak with him in person to resolve what he
20   believes to be errors in how they applied his payments.

21          29.       When Collins tried to email Nova in April of 2019, his email was bounced back.

22   Collins was finally able to connect with Sabrene Odeh, of Nova, via email, who indicated that

     the email Nova sent to a system email incapable of receiving responses. Odeh explained, “[i]t is
23
     deceiving because it says it’s coming from the Association email, but it is actually not. It is a ‘no
24
      FIRST AMENDED COMPLAINT                                 8                    HA THU DAO
                                                                                ATTORNEY AT LAW
                                                                                 10728-16th Ave SW
                                                                                  Seattle, WA 98146
                                                                                    727.269.9334
                                                                                 hadaojd@gmail.com
              Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 9 of 42




 1   reply’ email . . .” Nova’s failure to provide ready access to Collins and other property owners to

 2   discuss their account status belies its web advertisement that the company is all about

     “Enhancing Community Living Through Communication And Collaboration,” as well as
 3
     “Protecting Your Most Important Asset,” “Foster Communication” and “Build A Sense of
 4
     Community.” (Novaamp.com/services).
 5
            30.     The Association selected and hired Nova as its Agent/Manager, with full
 6   knowledge of Nova’s failure to make the transition successfully has caused for errors to occur in
 7   the accounts of the property owners, especially in the case involving Unit 173 as owned by

 8   Collins. Even though Collins appealed to the Association repeatedly to intervene, his pleas for

     help to straighten out his account fell on deaf ears.
 9
            31.     Once the delinquency of the Collins Account was manufactured, it became much
10
     more severe because of certain illegal practices employed by Nova. One such practice is Nova’s
11
     failure to account for all payments made. Noticing this pattern, Collins began to obtain
12
     Certificate of Mailing to track his payments. Collins recorded that he sent Nova check number
13   7897 for $723.00 via first class mail on May 2, 2019, and check number 8005 for $723.00 via

14   first class mail on September 5, 2019 and obtained Certificate of Mailing on these dates but these

15   checks never cleared his bank. During this time, Nova continued to send dunning letters advising

     Collins of the necessity of payment. Meanwhile, Collins tried calling Nova repeatedly to talk to
16
     someone with whom he could learn how Nova had been applying his payments, to no avail.
17
            32.     In addition to failing to account for payments received, Nova has also engaged in
18
     the practice of holding Collins’ payments for an unreasonably long time before applying them to
19   the Account. This practice has allowed Nova to “pyramid” Late Fees and Interest on top of Late
20   Fees and Interest every month because the Account is kept in a perpetual status of delinquency:

21          Check No.       Date/Mailing                     Clearance   #Days Held

22           7962           10/18/18                         2/28/19     121 days

            7973            1/30/19                          3/8/19      37 days
23
            7974            1/30/19                          3/8/19      37 days
24
      FIRST AMENDED COMPLAINT                                 9                 HA THU DAO
                                                                             ATTORNEY AT LAW
                                                                              10728-16th Ave SW
                                                                               Seattle, WA 98146
                                                                                 727.269.9334
                                                                              hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 10 of 42




 1          7981            4/1/19                         5/2/19         31 days

 2          7995            6/25/19                        7/16/19        21 days

            33.     Nova also engaged in the practice of returning payments to Collins without any
 3
     explanation. Laura Lotz of Nova, swore in her Declaration filed in support of the Association’s
 4
     Motion for Summary Judgment that on or about November 4, 2019, she received Collins’ check
 5
     number 8011 in the amount of $1,687.34 but “[a]fter conferring with the Association’s counsel,
 6   [Lotz] did not deposit the check and instead returning it to the owner.” The Association’s
 7   counsel, during this time period, was Defendant Burkemper.

 8          34.     Nova also held Collins’ check number 8005, which he mailed on September 5,
     2019, for ten (10) weeks before returning it to him without any explanation. Nova’s pattern of
 9
     holding Collins payments and returning them without explanation, while avoiding his request for
10
     investigation and resolution of the alleged delinquency, caused Collins Account to be on a free-
11
     fall status. Nova’s various schemes have perpetuated and aggravated the delinquency of the
12
     Account; they kept Collins from knowing the true status of his account at any given time and to
13   cure any potential shortfall.

14          35.     The federal Fair Debt Collection Practices Act requires debt collectors to include

15   a mini-Miranda warning on their communication with debtors as well as specific information

     about the debtor’s right to dispute the debt. Nova’s dunning letters violated the requirement
16
     concerning advisement of debtors’ rights.
17
            36.     One of Nova’s dunning letters sent Collins dated February 19, 2019, advises:
18
            You have until the close of business 14 days from the date of this letter to bring your
19          account current. For your reference, we have enclosed your account statement that
            details your previous balance, assessment charges, payments and any late fees assessed.
            If you feel this balance is in error, please contact our office immediately.
20
     (Exhibit 2, Composite of Nova’s Dunning Letters).
21
            37.     Nova’s February 19, 2019 Letter advised that Collins’ failure to pay by the
22
     deadline may lead to “referral of your account to a collections attorney for additional action.” It
23   also warned, “[a]ll collection charges will be assessed to your account. There is no cap on the
24
      FIRST AMENDED COMPLAINT                               10                   HA THU DAO
                                                                              ATTORNEY AT LAW
                                                                               10728-16th Ave SW
                                                                                Seattle, WA 98146
                                                                                  727.269.9334
                                                                               hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 11 of 42




 1   amount of legal fees that may be levied against your home” and “[a]cceleration of future

 2   amounts owing or the association may require the owner to pay a deposit against future

     assessment amounts.”
 3
            38.     Nova’s February 19, 2019 Letter contains the following announcement:
 4
            THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION
 5          OBTAINED WILL BE USED FOR THAT PURPOSE. IF YOU DO NOT DISPUTE
            THE VALIDITY OF THIS DEBT, OR ANY PORTION THEREOF, WE WILL
 6          ASSUME IT IS VALID, IF YOU DISPUTE THE VALIDITY OF THIS DEBT OR
            REQUEST VERIFICATION OF THIS DEBT, SUCH COMMUNICATION MUST BE
            MADE IN WRITING WITHIN TEN (10) DAYS AFTER RECEIVING THIS LETTER.
 7
     This first part of this message is known as mini-Miranda and the second part of the message is
 8
     the advisement of debtor’s right to dispute the debt, both of which are required under the federal
 9   Fair Debt Collection Practices. However, Nova merged the two advisements together, reduced
10   the font, and placing it at the very end of the communication making it much more difficult to

11   detect. Most notably, the advisement of debtor’s right allowed Collins only ten (10) days from

12   the date of receipt instead of the statutorily required period of thirty (30) days to dispute the debt.

            39.     The following month, Nova sent Collins another dunning letter dated March 21,
13
     2019, containing the following:
14
                    You have until the close of business 10 days from the date of this letter to
15          bring your account current. If a full payment of the amount owing is no received, your
            association will have no other alternative but to forward your account to an attorney to
16          assist with the collection of this debt.
                   Please be aware that if an attorney becomes involved in the collection of this debt
17          you will be responsible to pay for all legal fees incurred by the association. Should your
            account continue to remain past due, your association may begin foreclosure proceedings
18          and you could lose your home.
     (Exhibit 2).
19
            40.     Again, like the February Letter, Nova combined the advisement of debtor’s rights
20
     with the mini-Miranda, in a smaller font, placing it at the bottom of the communication, and
21
     providing Collins only ten (10) days upon receipt to dispute the debt. As the amount of
22
     “delinquency” grew each month, Nova increased the threat level, “[b]e advised that the Board of
23   Directors for Villa Marina Association of Apartment Owners will be contacting a collections

24
      FIRST AMENDED COMPLAINT                                11                    HA THU DAO
                                                                                ATTORNEY AT LAW
                                                                                 10728-16th Ave SW
                                                                                  Seattle, WA 98146
                                                                                    727.269.9334
                                                                                 hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 12 of 42




 1   attorney to aggressively pursue the collection of your account. To avoid this action, please

 2   submit a payment to bring your account current or contact us immediately to set up a payment

     plan.” All seven dunning letters sent by Nova, the last one dated August 19, 2019, suffer from
 3
     the same deficiency; the advisement of debtor rights was combined with the mini-Miranda,
 4
     giving Collins only ten (10) days to dispute the debt, while urging him to deal with the payment
 5
     immediately.
 6          41.     Nova’s dunning letters sent to Collins in February, March, April, May, June, July,
 7   and August of 2019, each was accompanied by an “Outstanding Charges” (Exhibit 2, Composite

 8   of Outstanding Charges). The Outstanding Charges have been calculated based upon the

     erroneous balance of May of 2017.
 9
            42.     Nova’s dunning letters, accompanied by their respective monthly Outstanding
10
     Charges, are an integral part of Collins’ allegations of their larger scheme of violating federal
11
     and state laws. The dunning letters served as a necessary prelude to Nova’s referral of the Collins
12
     Account to Defendants SLP and Rachel Burkemper for litigation.
13          43.     Once the Collins Account was turned over to Defendant Burkemper in October of

14   2019, Burkemper issued a Demand for payment dated October 9, 2019, which is her Initial

15   Communication with Collins or a “g Notice” under the FDCPA. Burkemper identified herself

     and SLP collectively as “a Debt Collector” and advising Collins: “The total amount due on your
16
     account through today’s date is $7,323.47. This amount includes assessments, late fees,
17
     interest charges, and attorney’s fees and costs. A lien has also been placed against your
18
     unit.” Burkemper attached one of her ledgers to the Demand and a Notice of Claim of Lien
19   (Exhibit 3, Burkemper Demand, Ledger and Notice of Claim of Lien).
20          44.     Inexplicably, Burkemper’s signed Notice of Claim of Lien shows a different

21   amount, $7,092.32, as due and owing (Exhibit 3).

22          45.     The Burkemper Demand also contains the following representations regarding

     payments due by certain dates:
23
            Balance on October 16, 2019, including $229.15 final payment processing $7,361.82
24
      FIRST AMENDED COMPLAINT                               12                    HA THU DAO
                                                                               ATTORNEY AT LAW
                                                                                10728-16th Ave SW
                                                                                 Seattle, WA 98146
                                                                                   727.269.9334
                                                                                hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 13 of 42




 1          Balance of November 1, 2019, including $229.15 final payment processing $8,207.62

 2          Balance on November 12, 2019, the deadline for your response:                   $8,234.77

            46.      The $229.15 “Final Payment Processing” is not mentioned in the Association’s
 3
     written Collection Policy or any other written document upon which Collins and other owners
 4
     were notified in advance and consented to prior to October 9, 2019. The Final Payment
 5
     Processing Fee has remained on Burkemper’s numerous ledgers and incorporated fully into the
 6   total amount of the debt, even though no Final Payment was ever made on Collins’ Account.
 7          47.      Burkemper’s ledger which was attached to her Demand of October 9, 2019,

 8   shows an amount of $8,207.62 as being due on November 1, 2019 (Exhibit 3). In contrast,
     Burkemper’s Exhibit J, another one of her ledgers, which was submitted to the superior court in
 9
     support of Motion for Summary Judgment, shows a balance of only $7,275.76 as of November 1,
10
     2019, representing an unexplained inflation of $702.71 (Exhibit 4, Burkemper Exhibit J).
11
            48.      The ledger accompanying the Burkemper Demand of October 9, 2019 (Exhibit 3),
12
     contains amounts that directly contradict the amounts represented by Nova’s “Outstanding
13   Charges” (Exhibits 2 and 3). Therefore, Collins sent a Request of Debt Validation to Burkemper

14   dated November 11, 2019, setting forth very specific issues, including the fact that there are

15   “erroneous calculations in the spreadsheet [that she sent].”

            49.      On November 14, 2019, Burkemper responded to Collins by sending him a Debt
16
     Validation Notice accompanied by another ledger (Exhibit 5, Burkemper Debt Validation Notice
17
     & Ledger). The beginning balance of every month, as represented by this Ledger, is different
18
     from the beginning balance of the same month appearing on Nova’s Outstanding Charges for all
19   eight months of 2019; the balances upon Burkemper’s Ledger are much higher but without any
20   explanations:

21

22          Date            Burkemper’s Ledger                      Nova’s Outstanding Charges

            1/1/19          $3,224.15                               $3,118.80
23
            2/1/19          $3,979.58                               $3,872.49
24
      FIRST AMENDED COMPLAINT                               13                     HA THU DAO
                                                                                ATTORNEY AT LAW
                                                                                 10728-16th Ave SW
                                                                                  Seattle, WA 98146
                                                                                    727.269.9334
                                                                                 hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 14 of 42




 1          3/1/19          $4,040.05                             $3,816.80

 2          4/1/19          $3,457.78                             $3,230.07

            5/1/19          $3,603.07                             $3,374.68
 3
            6/1/19          $4,473.61                             $4,243.49
 4
            7/1/19          $5,351.25                             $5,120.73
 5
            8/1/19          $4,784.74                             $4,546.04
 6
     (Exhibit 5 in comparison to Exhibit 2)
 7          50.      The amounts contained in the Ledger attached to Burkemper’s Notice of Debt

 8   Validation of November 14, 2019 also cannot be reconciled with Burkemper’s own Exhibit J as

 9   filed with the superior court relating to her Motion for Reconsideration (Exhibits 4 & 5).
            51.      The Complaint for Lien Foreclosure and For Monies Due against Collins and his
10
     Property, dated December 6, 2019, as filed with King County Superior Court under case number
11
     19-2-32346-9SEA, contains this specific representation: “As of December 6, 2019, monthly
12
     assessments, fees, interest, and attorney’s fees in the amount of $13,653.14 are owed on the
13   Unit.” Said Complaint was served directly upon Collins by a process server.
14          52.      When seeking summary judgment in the superior court, Burkemper filed Laura

15   Lotz Declaration and Exhibit C thereto (Exhibit 6, “C”). Exhibit C, yet another ledger created by

16   Burkemper, shows a balance of only $8,985.32 as of December 13, 2019.

            53.      After the court denied summary judgment, Burkemper filed the Association ’s
17
     motion for reconsideration and attached Exhibit I, which shows a balance of only $10,573.95
18
     (Exhibit 7), and Exhibit J, which shows a balance of $9,065.31, inclusive of attorney’s fees
19
     and costs as of December 8, 2019 (Exhibit 4). The amount of the debt expressed in
20   Burkemper’s Complaint is inaccurate at the time of filing because it has a balance due and owing
21   as of December 6, 2019, being substantially larger than the balance due and owing on the later

22   dates of December 8, and December 13, 2019.

            54.      The inexplicable discrepancies among the various accountings the Defendants
23
     submitted to the superior court prove that (1) both Nova and Burkemper were collecting the debt
24
      FIRST AMENDED COMPLAINT                              14                    HA THU DAO
                                                                              ATTORNEY AT LAW
                                                                               10728-16th Ave SW
                                                                                Seattle, WA 98146
                                                                                  727.269.9334
                                                                               hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 15 of 42




 1   from their separate accounting systems, (2) the numbers generated by these two systems do not

 2   match, and (3) neither system can be reliable.

            55.     It became abundantly clear in Burkemper’s various accountings and ledgers filed
 3
     in Lawsuit II conflict with one another which means the court could not and should not rely upon
 4
     any of them for purpose of summary judgment. After the superior court denied summary
 5
     judgment, Burkemper immediately moved for reconsideration. In her Motion for
 6   Reconsideration, Burkemper attached her Declaration and nine (9) more ledgers, Exhibits B
 7   through J as support. Even so, Burkemper contends that the court “can reconstruct in full all

 8   debits owed from March 1, 2017 without a ledger.”

            56.     By her filing for reconsideration, Burkemper finally admitted that the
 9
     Association has “revised its accounting to adopt Defendant’s interpretation of when the
10
     payments were submitted.” As a result, the amount of the debt, at the time of Burkemper’s
11
     filing for reconsideration is $5,333.52 less than the amount she requested at summary
12
     judgment.
13          57.     Burkemper has characterized this $5,333.52 error or deficiency in her accounting

14   as a “windfall” to Collins. Even though her own Ledgers show an ever-increasing amount in

15   attorney fees being charged to Collins Account, Burkemper asserts that it is Collins, who is

     trying to take advantage of her erroneous accounting:
16
            Plaintiff is aware of no case law that would mandate a trial based on an error that resulted
17          in a more favorable outcome to the defending party. What we have here is a defendant
            who is fighting to get past summary judgment to hopefully force a creditor into a
18          settlement that involves waiving even more amounts rightfully owed.
            58.     While admitting to the discrepancy of $5,333.52 affecting the amount of the debt,
19
     Burkemper argued that “ . . . the use of forensic accountants and trials are helpful where there are
20
     instances of theft and fraud, not generosity that has benefitted the defending party.” Despite
21
     Burkemper’s arrogant rhetoric, the gravity of her action—an attorney who attempted to obtain a
22
     judgment from the court using false evidence—has not been lost on Collins as the victim of the
23   Defendants’ shenanigans.

24
      FIRST AMENDED COMPLAINT                                15                  HA THU DAO
                                                                              ATTORNEY AT LAW
                                                                               10728-16th Ave SW
                                                                                Seattle, WA 98146
                                                                                  727.269.9334
                                                                               hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 16 of 42




 1          59.     Burkemper’s own proof belies her assertion that the error inures to Collins’

 2   benefit and some “generosity” has been bestowed upon him. Even though Burkemper’s error of

     $5,333.52 has been exposed, she has generated much more in attorney fees and litigation costs
 3
     through her motion for summary judgment, motion for reconsideration, motion for custodial
 4
     receivership and motion for supplemental judgment. An examination of Burkemper’s Exhibits I
 5
     and J where Exhibit I represents the amount prayed for at summary judgment and Exhibit J is the
 6   alleged corrected amount upon reconsideration, reveals that the Attorney Fees portion in either
 7   case makes up more than 50% of the total amount due to the Association (Exhibits 4 and 7).

 8   Thus, even though the Defendants’ schemes were finally exposed through Collins’ resistance of

     summary judgment, the Defendants have nevertheless profited from their schemes, and Collins,
 9
     as the debtor, would pay the ultimate cost of bringing the Defendants’ unfair and deceptive
10
     conduct to light.
11
            60.     In both Exhibits I and J, Burkemper also charges Collins $4,275.00 for services
12
     rendered by a company identified as “Leatha Consulting” for “Data Collection.” In response to
13   Collins’ request for discovery, Burkemper expressed that the Association was “hiring an ESI

14   professional to address the discovery requests” and warned Collins that the cost would be borne

15   by him. If Burkemper hired Leatha Consulting to produce discovery pursuant to Washington

     Rules of Civil Procedure, the litigation has yet to conclude, and the court has yet to determine the
16
     entitlement or reasonableness of her attorney fees or litigation costs. Therefore, just like the Final
17
     Payment Processing Fee which was wrongfully charged to Collins Account back in October of
18
     2019, it was improper for Burkemper to charge Collins for services provided by Leatha
19   Consulting and incorporate the same as part of the debt owed.
20          61.     Burkemper’s attitude toward Collins and defense counsel has been consistently

21   arrogant and spiteful. She sought interception of Collins’ rental income and successfully

22   convinced the superior court to impose custodial receivership on Collins’ Property. Burkemper

     has scoffed at Collins’ offer to make a partial payment of any assessment owed so he can sell the
23
     Property and mitigate his losses, and stated bluntly, “The Association has no intent of releasing
24
      FIRST AMENDED COMPLAINT                                16                   HA THU DAO
                                                                               ATTORNEY AT LAW
                                                                                10728-16th Ave SW
                                                                                 Seattle, WA 98146
                                                                                   727.269.9334
                                                                                hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 17 of 42




 1   the lien until it is paid in full . . . The Association’s lien will remain on title, and the

 2   probability of any voluntary sale closing is extremely unlikely unless the purchaser or title

     company wants to assume the liability associated with the lien.” Given the super priority of
 3
     the Association’s lien that Burkemper recorded in October of 2019, and the fair market value of
 4
     Collins’ Property to be approximately $500,000, the Association’s potential judgment is secured.
 5
     Therefore, Burkemper’s litigation tactics in Lawsuit II were designed and intended to be
 6   oppressive and extortive toward Collins.
 7          62.     Having been advised by Collins that he had listed Unit 173 for sale and has made

 8   a number of showings, Burkemper nevertheless demanded Collins to remove all furnishings,

     include those provided by a staging company to market the Unit, so the receiver can rent it out.
 9
     Burkemper first gave Collins a certain number of days to vacate but went back on her words and
10
     reduced the number of days that Collins would have to clear the Unit. Burkemper caused for new
11
     lock to be installed on the Unit and removed the lock box that the listing agent had placed for
12
     purpose of showing the Unit to potential buyers. Even though no tenant has been secured by the
13   receiver, Burkemper informed she would seek additional fees and costs against Collins to

14   remove the furnishings.

15          63.     The superior court granted reconsideration and approved judgment against Collins

     in the amount of $44,092.27. Acknowledging that Collins was exposed to an ever increasing
16
     amount of attorney fees in his resistance of the collection lawsuit, the court stated that “the
17
     resulting judgment is the best that Collins could do if the case went to trial.”
18
            64.     Feeling desperate to regain possession of the Unit to sell it to mitigate his
19   damages, Collins inquired Burkemper if he could pay the judgment amount of $44,092.27 via
20   wire transfer. Burkemper responded by immediately filing a motion for supplemental judgment

21   demanding an additional amount of $11,415.35.

22          65.     According to Burkemper, the additional amount consists of “$11,052.00 in

     attorneys’ fees and $363.35 in costs . . . These amounts include, inter alia, correspondence
23
     between Plaintiff and its attorney on how to proceed in this matter, drafting a motion for
24
      FIRST AMENDED COMPLAINT                                17                    HA THU DAO
                                                                                ATTORNEY AT LAW
                                                                                 10728-16th Ave SW
                                                                                  Seattle, WA 98146
                                                                                    727.269.9334
                                                                                 hadaojd@gmail.com
              Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 18 of 42




 1   reconsideration and supporting documents, drafting a motion to appoint custodial receiver and

 2   supporting documents, and efforts to obtain this supplemental judgment and correspondence with

     counsel of Defendant.” Where the principal judgment granted by the superior court was for
 3
     $21,657.15, the total amount for attorney fees sought by the Defendants, including the proposed
 4
     supplemental judgment, is $34,235.00, or 63% of the total judgment. It is clear that the
 5
     Defendants’ collective debt collection methods are extremely effective to reach their common
 6   design of churning Late Fees, Interests, and Attorney Fees and Legal Costs.
 7            66.   The Association, Nova, Sound Legal Partners LLC, and Rachel Rapp Burkemper,

 8   through agreements, have all participated in the schemes of manipulating the Original Credit,

     charging Late Fees in violation of the Association’s Collection Policy, delaying the posting of
 9
     Collins’ payments to his account, returning payments without explanations, referring Collins
10
     Account for collection and suing to foreclose upon his Property, and the schemes have worked as
11
     intended; the Property went from having a surplus to delinquent status to being placed under
12
     active foreclosure, and Collins has lost possession of his Property and thus the ability to
13   voluntarily sell it to retain any equity. Each Defendant has acted as an extension of the others;

14   their overt acts accomplished the common design to extort monetary payment from Collins or to

15   sell his Property through foreclosure and pay themselves with the proceeds via judicial

     judgments.
16
              67.   Collins is sickened by the consequences of losing his Property to the Defendants’
17
     illegal debt collection schemes. As a result of the Defendants' collective conduct, Collins has
18
     suffered injury in the form of loss of possession, depreciation of value, loss of opportunity to sell
19   his Property at fair market value, and therefore loss of equity. Collins has suffered actual
20   damages in the form of loss of rental income, loss of time that he could devote to his business of

21   management rental property, and substantial out-of-pocket expenses including attorney fees and

22   costs.

              68.   Under the superior court’s order of custodial receivership, he will have to pay a
23
     large judgment to have possession restored to him or lose his Property to foreclosure. As a result
24
      FIRST AMENDED COMPLAINT                                18                   HA THU DAO
                                                                               ATTORNEY AT LAW
                                                                                10728-16th Ave SW
                                                                                 Seattle, WA 98146
                                                                                   727.269.9334
                                                                                hadaojd@gmail.com
               Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 19 of 42




 1   of being locked out of the Unit, Collins had to pay a fee to cancel his listing with a real estate

 2   company and suffers reputational damages and has lost his opportunity to sell his Property and

     mitigate his damages. As someone who depends on such Property for income and equity to
 3
     support himself and his disabled son, Collins has suffered severe emotional distress including
 4
     fear, anxiety, anger, frustration, embarrassment; the emotional distress has manifested itself into
 5
     various physical symptoms, including but not limited to chronic insomnia, recurring headaches,
 6   and upset stomach, including the side effects from having to take Zantac for many months for his
 7   heartburn symptoms.

 8                                     III.    CAUSES OF ACTION

 9             A.  CLAIM ONE: VILLA MARINA VIOLATED WASHINGTON
               CONSUMER PROTECTION ACT
10             69.   Collins re-alleges the above factual allegations and incorporate them by reference

11   in the below causes of action.

12             70.   To prevail in a CPA action, a private plaintiff must prove (1) an unfair or

     deceptive act or practice (2) in trade or commerce (3) which affects the public interest (4) and
13
     causes injury to the plaintiff’s business or property, and (5) a causal link between the act and the
14
     injury.
15
               71.   Villa Marina is in the business of imposing dues and assessments, collecting
16   payments, and providing property owners with information about their accounts. The
17   Association either communicates directly with property owners and/or allows for its

18   manager/agent to communicate with property owners via the mail, fax line, and the internet.

     Villa Marina’s business occurs in trade or commerce.
19
               72.   Villa Marina’s act of manipulating the Original Credit in the Collins Account,
20
     following settlement of Lawsuit I, by charging unwarranted Late Fees and Attorney Fees, which
21
     changed the status of the Account from a surplus to delinquency, and its continued reliance on
22
     the erroneous balance to deem the Collins Account as delinquent throughout the years of 2017,
23   2018, and 2019, are both unfair and deceptive.

24
      FIRST AMENDED COMPLAINT                                19                    HA THU DAO
                                                                                ATTORNEY AT LAW
                                                                                 10728-16th Ave SW
                                                                                  Seattle, WA 98146
                                                                                    727.269.9334
                                                                                 hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 20 of 42




 1          73.     Villa Marina, by and through its agent Manager Nova and its attorneys, Rachel

 2   Burkemper and SLP, perpetuated the delinquency, launched a debt collection campaign against

     Collins which culminated in litigation for money judgment and seizure of the Property even
 3
     before foreclosure, which is all based erroneous accounting, has engaged in unfair and deceptive
 4
     conduct.
 5
            74.     Villa Marina participated in a conspiracy with the other Defendants to affect
 6   Collins’ consumer account where payments from Collins were either omitted entirely, or
 7   withheld for an extended time, and then applied as late in order to generate Late Fees and Interest

 8   at the rate of 12% per annum. Villa Marina’s action is both unfair and deceptive.

            75.     Villa Marina participated in a conspiratorial scheme with the other Defendants in
 9
     billing and debt collection which are propped up with inaccurate, erroneous accounting within
10
     their Statements of Account, Notices of Delinquency, Ledgers, and other documentary evidence
11
     but presenting them to the court as truth.
12
            76.     Villa Marina’s billing and debt collection schemes, which have occurred in
13   commerce are both unfair and deceptive. Moreover, within the past years, Villa Marina has filed

14   dozens of collection lawsuits in King County Superior Court using the same type of documentary

15   evidence and affidavits attesting to the accuracy of such documents. These filings constitute

     proof that other property owners might have been injured by the same deceptive conduct of the
16
     Association, which satisfy the public interest requirement of the CPA.
17
            77.     Under Washington laws, condominium directors have a fiduciary responsibility to
18
     exercise ordinary care in performing their duties and are required to act reasonably and in good
19   faith. In the event that Villa Marina has deferred to its agent-Manager and Attorneys to employ
20   these unfair and deceptive practices, or given them carte-blanche to act, Villa Marina is jointly

21   and severally liable for their conduct.

22          78.     Villa Marina’s practices impacts an important public interest; the interest to rely

     on your homeowner association’s honest representations of what assessments are due and
23
     payable, and sound accounting principles where payments made are applied timely and correctly
24
      FIRST AMENDED COMPLAINT                               20                   HA THU DAO
                                                                              ATTORNEY AT LAW
                                                                               10728-16th Ave SW
                                                                                Seattle, WA 98146
                                                                                  727.269.9334
                                                                               hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 21 of 42




 1   and the running balance on your account to be accurate, to the penny. Villa Marina’s unfair and

 2   deceptive practices have caused the Collins Account to be kept in a perpetual state of

     delinquency, incurring repeated Late Fees and Interests, Attorney Fees and Legal Costs. Villa
 3
     Marina’s action of referring the Collins Account for debt collection and collection lawsuit
 4
     directly causes the depreciation of the value of Collins’ Property. It caused Collins loss of
 5
     opportunity, time loss and monetary loss in his efforts to set the Account straight and to stop the
 6   unlawful collection action. Collins has incurred substantial sums for out-of-pocket costs,
 7   including but not limited to attorney fees and costs incurred in defending against the debt

 8   collection activities as well as the collection lawsuit.

             79.     Villa Marina has taken part in causing the loss of his Property even well before
 9
     judgment and foreclosure sale through the custodial receivership, which was secured by Villa
10
     Marina’s lawyers through false evidence.
11
             B.   CLAIM TWO: DEFENDANT NOVA’S CONDUCT VIOLATED THE FAIR
12           DEBT COLLECTION PRACTICES ACT
             80.     Collins re-alleges the above factual allegations and incorporates them by
13
     reference herein.
14
             81.     The Fair Debt Collection Practices Act (FDCPA) is an extraordinarily broad
15
     statute and must be construed accordingly. It is strict-liability statute: a plaintiff does not need to
16   prove knowledge or intent. The statute works to protect the individual debtor as well as to
17   advance the declared federal interest in eliminating abusive debt collection practices. 15 U.S.C.S.

18   § 1692(e). To succeed on an FDCPA claim, a plaintiff must demonstrate that (1) he is a

     consumer, (2) the defendant is a debt collector, (3) the defendant's challenged practice involves
19
     an attempt to collect a debt as the Act defines it, and (4) the defendant has violated a provision of
20
     the FDCPA in attempting to collect the debt.
21
             82.     In the Ninth Circuit, assessment owed to a condo association is a debt as defined
22
     under the FDCPA. Collins is a consumer because he bought Unit 173 in 1995 as his primary
23   residence and in so doing, became obligated to pay for the assessment. Nova is a debt collector

24
      FIRST AMENDED COMPLAINT                                   21                  HA THU DAO
                                                                                 ATTORNEY AT LAW
                                                                                  10728-16th Ave SW
                                                                                   Seattle, WA 98146
                                                                                     727.269.9334
                                                                                  hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 22 of 42




 1   because it regularly engages in collecting assessment debts on behalf of its association-clients,

 2   after delinquency. Collins’ claims within this Complaint involve Nova’s ongoing attempt to

     collect the association assessments in violation of one or more provisions of the FDCPA.
 3
            83.     Section 1692g prohibits a debt collector from using any collection activities or
 4
     communications that "overshadow" or are "inconsistent with the disclosure of the consumer's
 5
     right to dispute the debt or request the name and address of the original creditor."
 6   Overshadowing has been defined by courts when the language in the debt collector’s
 7   communication with debtors is inconsistent with the statutorily-mandated notice, such as when

 8   payment is demanded in a stated period shorter than the 30-day statutory period for debtor to

     contest the debt, or when a debt collector demands "immediate payment."
 9
            84.     Nova’s dunning letter, the Delinquent Notice-Second Reminder, sent in February
10
     2019, was a part of the overall debt collection campaign against Collins. Although Collins never
11
     received the First Notice, Nova’s Second Reminder demanded Collins to make payment by the
12
     close of business 14 days from the date of the letter. As such, the letter violates §1692g(a)(3)
13   because it reduced the statutory period of 30 days during which Collins could dispute the debt.

14          85.     Nova’s Second Reminder also violates 1692g(a), because of this statement, “[i]f

15   you feel this balance is in error, please contact our office immediately.” The statement read by

     the least sophisticated consumer, in conjunction with the advisement of debtor’s rights printed at
16
     the very end of the letter, in a smaller font, which gives Collins only 10 days to dispute the debt
17
     in writing, would create confusion. Therefore, Nova’s Second Reminder violates §1692g(a)(3)
18
     and (4) because it misled Collins about both how to dispute the debt and when to do so.
19          86.     Nova’s dunning letter, the Final Notice, dated March 21, 2019, violates
20   §1692g(a)(3) because it demanded payment in 10 days and threatened referral to an attorney for

21   failure to do so. The letter overshadowed Collins’ right to dispute the debt because it demands

22   for him to make payment within ten (10) days from the date of the letter to pay, while giving him

     only 10 (ten) days after the receipt of the letter to dispute the debt in writing. Therefore, the Final
23
     Notice is contradictory and renders the least sophisticated consumer uncertain as to his rights.
24
      FIRST AMENDED COMPLAINT                                22                    HA THU DAO
                                                                                ATTORNEY AT LAW
                                                                                 10728-16th Ave SW
                                                                                  Seattle, WA 98146
                                                                                    727.269.9334
                                                                                 hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 23 of 42




 1          87.     Nova’s remaining dunning letters, sent in April, May, June, July and August of

 2   2019 violate §1692g(a)(3) for they all contain the same advisement of right giving the debtor

     only 10 days, rather than 30 days to dispute the debt in writing.
 3
            88.     Nova’s seven dunning letters also violated §1692e which prohibits a debt
 4
     collector from using any false, deceptive or misleading representation or means in connection
 5
     with the collection of any debt. In particular, the section prohibits a debt collector from
 6   misrepresenting the character, amount, or legal status of any debt. Nova’s transmission of the
 7   dunning letters, which refer to the attached Outstanding Charges, where the Outstanding Charges

 8   were inaccurate based on the beginning balance of May 1, 2017 and other unlawful charges to

     make up the amount of the debt, is reliance on a false or deceptive means in connection with the
 9
     collection of the debt owed to the Association.
10
            89.     As a result of Nova’s FDCPA dunning letters, Collins was confused and unable to
11
     understand the true status of his account to cure any shortfall prior to being sued for collection.
12
     As an elderly person who depends on his Property for income and equity to support himself and
13   his disabled son, Collins has suffered severe emotional distress including fear, anxiety, anger,

14   frustration, embarrassment; the emotional distress has manifested itself into various physical

15   symptoms, including but not limited to chronic insomnia, recurring headaches, and upset

     stomach, including the side effects from having to take Zantac for many months for his heartburn
16
     symptoms. Collins has also suffered actual damages in the form of time away from his business,
17
     and out-of-pocket expenses including attorney’s fees and costs.
18
            90.     Nova’s seven dunning letters containing false and deceptive representations
19   constitute violation of the FDCPA and render Nova liable for statutory damages at $1,000 per
20   communication, pursuant to 15 U.S.C. § 1692k(a)(2)(A). Nova is also liable for Collins’ attorney

21   fees and costs incurred in prosecuting the FDCPA claims and the emotional distress it has caused

22   him.

            91.     Although some of Nova’s seven dunning letters were sent more than one year
23
     before this action is filed, they served as the foundation of Nova’s referral the Collins Account to
24
      FIRST AMENDED COMPLAINT                                23                   HA THU DAO
                                                                               ATTORNEY AT LAW
                                                                                10728-16th Ave SW
                                                                                 Seattle, WA 98146
                                                                                   727.269.9334
                                                                                hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 24 of 42




 1   Burkemper and SLP for litigation. Even if the letters are “stale” they continue to support Collins’

 2   state claims, including per se violations of the Washington Consumer Protection Act, which is

     governed by a four-year statute of limitations.
 3
            92.     Section 1692e expressly prohibits Nova from using any false, deceptive means in
 4
     connection with the collection of any debt. Yet, Nova’s overall billing and debt collection
 5
     practices, including the practices of omitting and/or delaying the posting of payments, and
 6   returning payments sent by Collins without explanations in order to charge Late Fees and
 7   Interest, and not communicating with Collins, while sending out dunning letters, where Nova

 8   knew that the practices will inevitably lead to foreclosure, are means used in connection with the

     attempt to collect the Associations’ debt which are unfair and unconscionable and in violation of
 9
     §1692f. Nova’s overall scheme also violates §1692d because its conduct, in its totality, produces
10
     the natural consequence of which to harass, oppress, or abuse Collins in connection with the
11
     collection of the Association’s debt.
12
            93.     Nova’s referral of the Collins Account in September of 2019 for collection
13   litigation using inaccurate or false accounting as evidence violates §1692d of the FDCPA

14   because the natural consequences of its referral are harassment, oppression, and abuse of Collins.

15   But for Nova’s unlawful acts in violation of the FDCPA, Collins would not have suffered loss of

     possession, depreciation of value, loss of opportunity to sell his Property voluntarily, loss of
16
     equity, loss of money and resources including attorney fees and costs. However, Collins’ greatest
17
     damages are his emotional distress caused by Nova’s illegal practices.
18
            C.   CLAIM THREE: DEFENDANT RACHEL BURKEMPER’S DEBT
19          COLLECTION COMMUNICATION TO PLAINTIFF COLLINS VIOLATED
            THE FAIR DEBT COLLECTION PRACTICES ACT
20          94.     Collins re-alleges the above factual allegations and incorporates them by

21   reference herein.

22          95.     The statutory definition of debt collector, under the FDCPA, reads as follows:

     “The term ‘debt collector’ means any person who uses any instrumentality of interstate
23
     commerce or the mails in any business the principal purpose of which is the collection of any
24
      FIRST AMENDED COMPLAINT                                24                   HA THU DAO
                                                                               ATTORNEY AT LAW
                                                                                10728-16th Ave SW
                                                                                 Seattle, WA 98146
                                                                                   727.269.9334
                                                                                hadaojd@gmail.com
                Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 25 of 42




 1   debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or

 2   asserted to be owed or due another.” 15 U.S.C.S. § 1692f(6). Such term also includes any person

     who uses any instrumentality of interstate commerce or the mails in any business the principal
 3
     purpose of which is the enforcement of security interests. §1692a(6).
 4
            96.      It is undisputed Defendant Burkemper has been involved personally in the debt
 5
     collection of Plaintiff Collins. Before authoring, signing and filing the collection complaint and
 6   other pleadings and motions filed in King County Superior Court, Burkemper also issued
 7   demand for payment, debt validation notice, notice of claim of lien, and lis pendens against

 8   Collins using the mail, the telephone, and the internet, on behalf of the Association. Her law

     firm, Defendant SLP is also a debt collector because its sole or primary business is to collect
 9
     debts on behalf of another. The firm regularly files pleadings, motions and other documents,
10
     under Burkemper’s Washington Bar number, in Washington superior courts to collect consumer
11
     debts, and to foreclose upon real property. Thus, the FDCPA applies to Defendant Rachel
12
     Burkemper and her law firm, Defendant SLP.
13          97.      The proscribed collection methods in the FDCPA prohibit inter alia debt

14   collectors from engaging in any conduct the natural consequence of which is to harass, oppress,

15   or abuse any person, 15 U.S.C.S. § 1692d; from using any false, deceptive, or misleading

     representations or means in connection with the collection of any debt, 15 U.S.C.S. § 1692e; or
16
     from using unfair or unconscionable means to collect or attempt to collect any debt, 15 U.S.C.S.
17
     § 1692f.
18
                     1.     Burkemper’s Initial Communication with Collins dated October 9,
19                   2019 violates the FDCPA
            98.      Section 1692g(a)(3) requires the debt collector to send the consumer a written
20
     "statement that unless the consumer, within thirty days after receipt of the notice, disputes the
21
     validity of the debt, or any portion thereof, the debt will be assumed to be valid by the debt
22
     collector." 15 U.S.C. § 1692g(a)(3). Section 1692g(a)(4), in turn, requires the debt collector to
23   include a statement in this initial communication "that if the consumer notifies the debt collector

24
      FIRST AMENDED COMPLAINT                               25                    HA THU DAO
                                                                               ATTORNEY AT LAW
                                                                                10728-16th Ave SW
                                                                                 Seattle, WA 98146
                                                                                   727.269.9334
                                                                                hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 26 of 42




 1   in writing within the thirty-day period that the debt, or any portion thereof, is disputed, the debt

 2   collector will obtain verification of the debt . . .." 15 U.S.C. § 1692g(a)(4).79. Section 1692g(b)

     prohibits "[a]ny collection activities and communication during the 30-day period" that
 3
     "overshadow or" are "inconsistent with . . . the consumer's right to dispute the debt or request the
 4
     name and address of the original creditor." 15 U.S.C. § 1692g(b).
 5
            99.     Burkemper sent Collins her Demand for payment dated October 9, 2019, in her
 6   capacity as a debt collector distinct from Nova, in connection with the collection of the
 7   association debt. This initial communication violated §1692g because it demanded payment to be

 8   made before the expiration of the statutory 30-day period allowed the debtor to dispute the debt.

     Burkemper’s Demand states a “total amount due today,” another amount due on October 16,
 9
     2019, and another amount due on November 1, 2019; these deadlines all came before the
10
     expiration of the statutory period of 30 days for Collins to dispute the debt. The demand for
11
     payment due on any date before the expiration of the statutory period overshadows or contradicts
12
     the validation notice because the least sophisticated consumer is likely to forego his right to
13   contest as he is urged to make payment “today” or as soon as possible. §1692g(b).

14          100.    Burkemper Demand of October 9, 2019, further infringes upon Collins’ right to

15   dispute the debt in violation of §1692g because she had recorded the Notice of Claim of Lien,

     which is a debt collection action, prior to the expiration of the statutory 30-day period. The threat
16
     of recording of a lien is a debt collection activity, and Burkemper did not just threaten; she
17
     actually recorded the lien. Section 1692g(b) mandates that if the consumer notifies the debt
18
     collector in writing within the 30-day period, the debt collector must cease collection of the debt
19   or any disputed portion thereof until the debt collector obtains verification of the debt. Thus,
20   where Burkemper already recorded the Notice of Claim of Lien simultaneous with transmission

21   of her initial communication dated October 9, 2019, she absolutely foreclosed Collins’ right to

22   dispute the debt in violation of §1692g(b).

            101.    The Burkemper Demand of October 9, 2019, also violates §1692e(2)(A) which
23
     prohibits a debt collector from using “any false, deceptive, or misleading representation or means
24
      FIRST AMENDED COMPLAINT                                26                   HA THU DAO
                                                                               ATTORNEY AT LAW
                                                                                10728-16th Ave SW
                                                                                 Seattle, WA 98146
                                                                                   727.269.9334
                                                                                hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 27 of 42




 1   in connection of any debt.” A representation is deceptive “when it can be reasonably read to have

 2   two or more different meanings, one of which is inaccurate.” The Burkemper Demand represents

     the amount due and owing as of four separate dates but requiring Collins to send in the largest
 3
     amount, albeit promising “credit” if overpaid; and these amounts all contain an unauthorized
 4
     “Final Payment Processing Fee” of $229.15. The least sophisticated consumer would be
 5
     confused by her communication as to how the amount of the debt was calculated at which time,
 6   and whether the accuracy of such amount could be relied upon, and when payment was actually
 7   due.

 8          102.    Because Nova had already sent Collins dunning letters accompanied by

     Outstanding Charges representing specific amounts due on some of the same specific dates,
 9
     Burkemper Demand, which represents different amounts due and owing on the same specific
10
     dates, must be treated as incorrect. Stating an incorrect amount of the debt undeniably violates 15
11
     U.S.C. §1692e(2)(A) and renders Burkemper liable under the FDCPA.
12
                    2.     Burkemper’s Notice of Debt Validation Dated November 14, 2019
                    violated the FDCPA
13
            103.    Collins re-alleges the above factual allegations and incorporates them by
14
     reference herein.
15
            104.    Collins’ written Dispute dated November 11, 2019 specifically informed
16   Burkemper that “the figures and calculations in the spreadsheet are inaccurate and based on
17   erroneous assumptions.” Yet, Burkemper’s Debt Validation dated November 14, 2019, in

18   response to the dispute only referred to the generic categories of the authority of the Association

     to levy association fees, its written Collection Policy, and the applicable interest rate but never
19
     addressed the debtor’s specific concern of errors underlying the amount of the debt.
20
            105.    Burkemper’s Debt Validation Notice of November 14, 2019, which states that “.
21
     . . all the amounts charged in our ledger are authorized by applicable law and the governing
22
     documents of your Association” is inaccurate because Burkemper has actual knowledge of, and
23   participated in the various unlawful practices designed to inflate the amount of debt with

24
      FIRST AMENDED COMPLAINT                                27                   HA THU DAO
                                                                               ATTORNEY AT LAW
                                                                                10728-16th Ave SW
                                                                                 Seattle, WA 98146
                                                                                   727.269.9334
                                                                                hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 28 of 42




 1   unauthorized and undisclosed Attorney Fees, Late Fees and Interest, double charges of Late

 2   Fees, and unjustified Late Fees and Interest based on the misapplication of payments of the

     Collins Account. Burkemper’s Debt Validation Notice of November 14, 2019, contains actual
 3
     misrepresentations about the nature and the amount of the debt owed because she indicated that
 4
     these charges were authorized when they in fact were not, and because she incorporated these
 5
     unauthorized charges into the total amount of the debt.
 6          106.    Burkemper’s Debt Validation of November 14, 2019, indicates that “[t]he
 7   following is a breakdown of the authority for all amounts found on the ledger we previously

 8   sent you.” Yet, in another part, the Letter indicates, “[t]he enclosed ledger supersedes all prior

     ledgers received from our office.” These representations are contradictory. Should Collins rely
 9
     on the “breakdown of the authority” but not the “amounts” contained in the ledger Burkemper
10
     sent him in October? And should Collins rely on the ledger that Burkemper included with the
11
     Validation Notice sent in November as accurate, but not the underlying authority permitting the
12
     charges appearing thereon?
13          107.    Berkemper’s Debt Validation contains language that overshadows or contradicts

14   other language informing Collins regarding his rights under the Act and therefore violates the

15   FDCPA. Burkemper’s Debt Validation represents the juxtaposition of two inconsistent

     statements and is invalid under §1692g and therefore is both overshadowing and contradictory.
16
     Burkemper’s Debt Validation failed to convey the information clearly and effectively and would
17
     have made the least sophisticated consumer uncertain as to his rights.
18
                    3.  Burkemper’s Complaint served upon Collins directly violates the
19                  FDCPA
            108.    Collins re-alleges the above factual allegations and incorporates them by
20
     reference herein.
21
            109.    The United States Supreme Court has held that the FDCPA applies to a lawyer
22
     who regularly engages in consumer-debt-collection activity, even when that activity consists of
23   litigation. The FDCPA applies to litigation activity of lawyers and all documents they file in

24
      FIRST AMENDED COMPLAINT                              28                    HA THU DAO
                                                                              ATTORNEY AT LAW
                                                                               10728-16th Ave SW
                                                                                Seattle, WA 98146
                                                                                  727.269.9334
                                                                               hadaojd@gmail.com
                 Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 29 of 42




 1   court; the Act categorically prohibits abusive conduct in the name of debt collection even when

 2   the debtor or the debtor's counsel is the targeted audience. 1 While not all ordinary court-related

     documents or lawsuits involving the collection of a debt implicate the FDCPA, certain conduct
 3
     by attorneys during litigation can constitute an improper harassing tactic under §1692d. Such
 4
     conduct may also violate §1692e if it involves misleading representations. Applying that broad
 5
     principle, several courts of appeals have affirmed the applicability of the FDCPA to certain
 6   activities and documents involved in litigation, including written discovery documents, service
 7   of requests for admission, and complaints served directly upon consumers. Further, the act of

 8   litigating itself may in some instances form the basis of an FDCPA claim. Thus, while the

     FDCPA has the apparent objective of preserving creditors' judicial remedies, courts have
 9
     balanced that purpose against the need to protect consumers from abusive and misleading debt
10
     collection practices, even when such practices take the form of state court litigation.
11
                110.     n the Ninth Circuit, the court has held that a complaint served directly upon a
12
     consumer to facility debt collection efforts is a communication subject to the requirements of
13   §1692e and 1692f.2 Burkemper’s Complaint, which was served upon Collins directly, which

14   states that the sum of $13,653.14, inclusive of assessments, fees, interest, attorney fees and costs,

15   had “become due before entry of judgment” was inaccurate at the time of its filing because of its

     misrepresentation regarding the nature of Attorney Fees, Interest and Late Fees as authorized
16
     while they in fact were not. The total sum demanded by the Complaint was material to Collins’
17
     understanding of the nature of the debt and whether to assert specific defenses against it.
18
     Therefore, where the Complaint misrepresents the nature of the debt as well as the amount of the
19   debt as communicated to Collins, the Complaint violated §§1692e and f.
20

21

22

23   1
         Heinz v. Jenkins, 115 S. Ct. 1489, 514 U.S. 291 (1995)

24   2
         Donohue v. Quick Collect, Inc., 592 F.3d 1027 (9th Cir. 2010)
         FIRST AMENDED COMPLAINT                                         29          HA THU DAO
                                                                                  ATTORNEY AT LAW
                                                                                   10728-16th Ave SW
                                                                                    Seattle, WA 98146
                                                                                      727.269.9334
                                                                                   hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 30 of 42




 1                  4.     Burkemper’s filings in support of Motion for Summary Judgment
                    violates the FDCPA
 2          111.    Collins re-alleges the above factual allegations and incorporates them by
 3   reference herein.

 4          112.    In the summary judgment proceedings against Collins in the superior court, ,

     Burkemper stated in her motion that “[i]t is neither uncommon nor difficult for a management
 5
     company to appropriate accounting records from a prior management company as part of the
 6
     transition process even though the accounting software used by the two companies are different.”
 7
     This statement contradicts Nova’s broadcast failure of the management transition when it sent
 8
     Collins and other property owners the “Villa Marina Payment and Late Fee Update” in March of
 9   2019 in which Nova admitted that the management transition had been problematic and resulted

10   in widespread problems of account inaccuracies and improper late fees and interest being

11   charged in other cases.

            113.    Because Nova’s admission of actual and potential account inaccuracies and
12
     improper late fees interest being charged to the property owners’ accounts are at the center of
13
     Collins’ grievances, Burkemper’s false assurance to the court about the integrity of Nova’s
14
     accounting records is material to the court’s consideration of the same in order to grant or deny
15   summary judgment, and therefore, implicates the FDCPA.
16          114.    Burkemper filed a flurry of declarations, statements, and ledgers to prove up his

17   personal liability. The amount of the debt, asserted by Burkemper, changed from $21,305.71 to

18   $40,072.65, to $49,425.79, and $44, 092.27. Burkemper’s representations to the superior court

     about the amount of the debt are all false because the starting balance from which her calculation
19
     was based was false, and the adjustment that Burkemper had to make, based on Collins’ specific
20
     objections, resulted in a discrepancy of over $5,000.00. Burkemper’s filings infected the
21
     summary judgment proceeding with deception in violation of §1692e of the FDCPA.
22
                    5.     Burkemper’s filing of Motion for Reconsideration violate the FDCPA
23          115.    Collins re-alleges the above factual allegations and incorporates them by

24   reference herein.
      FIRST AMENDED COMPLAINT                              30                   HA THU DAO
                                                                             ATTORNEY AT LAW
                                                                              10728-16th Ave SW
                                                                               Seattle, WA 98146
                                                                                 727.269.9334
                                                                              hadaojd@gmail.com
               Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 31 of 42




 1             116.   Section 1692e prohibits a debt collector from using any false, deceptive or

 2   misleading representation or means in connection with the collection of any debt. The false

     representation may relate to the character, amount, or legal status of any debt. Burkemper’s act
 3
     of filing of Motion for Reconsideration in the superior court case and attaching “a series of
 4
     summary ledgers” that ultimately reveals discrepancies in the Defendants’ calculation of the
 5
     amount of the alleged debt hits both prongs of §1692e; the ledgers contain misrepresentations
 6   regarding the charges that made up the debt and the total amount of the debt as accurate, and
 7   Burkemper’s reliance on the ledgers is her use of means that are false, deceptive or misleading in

 8   connection with the collection of the debt against Collins. We know the ledgers contain

     misrepresentations because Burkemper’s own calculations arrived at $5,333.52 difference in the
 9
     amount of the debt she alleges Collins owes.
10
                      6.     Burkemper and SLP’s litigation conduct violated the FDCPA
11
               117.   Collins re-alleges the above factual allegations and incorporates them by eference
12
     herein.
13             118.   Section 1692f provides that "[a] debt collector may not use unfair or

14   unconscionable means to collect or attempt to collect any debt." While the Act does not define

15   "unfair or unconscionable means" it does provide examples of conduct that could violate the

     provision. For example, it is a violation to collect any amount unless such amount is expressly
16
     authorized. Additionally, courts have defined "unfair or unconscionable means" by relying on the
17
     plain meaning of the terms including injustice, partiality, or deception.
18
               119.   A more specific statutory section, to wit, section 1692e(2)(A), proscribes the debt
19   collector's continuing obligation to avoid making a false representation of the amount of the debt
20   after the initial communication. Burkemper and SLP violated this section because they have

21   continued to create more and more ledgers and make more and more representations to the

22   superior court about the nature and amount of the debt allegedly owed by Collins.

               120.   SLP and Rachel Burkemper, in addition to seeking a final judgment for money
23
     owed and foreclosure decree, have also intercepted rents and obtained custodial receivership, all
24
      FIRST AMENDED COMPLAINT                                31                     HA THU DAO
                                                                                 ATTORNEY AT LAW
                                                                                  10728-16th Ave SW
                                                                                   Seattle, WA 98146
                                                                                     727.269.9334
                                                                                  hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 32 of 42




 1   in an effort to drive Collins’ Property into the ground and disallow him from selling it

 2   voluntarily, all based on evidence they admitted to be false or inaccurate—where the inaccuracy

     is not slight but over $5,000 relating to the amount of the debt. Said conduct falls within the
 3
     ambit of §1692d prohibiting litigation tactics that have the natural tendency to embarrass, upset,
 4
     or frighten a debtor. Because there is no evidence that the Association would not be able to
 5
     collect a monetary judgment if Collins is to sell the Property voluntarily, including all of attorney
 6   fees and litigation costs incurred by the Association, the Defendants’ tactics are not only
 7   overreaching, oppressive, but also mean spirited and have a devastating impact upon Collins’

 8   financial, physical and psychological wellbeing in violation of §1692d.

            121.     Burkemper’s action and conduct as a lawyer in this litigation directly caused the
 9
     loss of possession and use, depreciation of value, and loss of equity of Collins’ Property. Further,
10
     SLP and Burkemper’s violation of §1692d has resulted in loss of rental income, loss of time
11
     from his business of property management and out-of-pocket expenses that Collins has incurred
12
     in his continuing effort to ferret out the accounting schemes the Defendants have engaged in.
13          122.     For an elderly person who depends upon the rental income generated by Unit 173

14   to support himself and his disabled son, the losses caused by the Defendants have caused Collins

15   severe emotional distress which has manifested itself into various physical symptoms including

     but not limited to chronic insomnia, upset stomach, recurring headaches, and other side effects
16
     from taking Zantac for his stomach pain.
17
            123.     Collins is entitled to actual damages, statutory damages of up to $1,000 for each
18
     occurrence or communication, and the costs of the action, together with a reasonable attorney's
19   fee as determined by the court. An award of actual damages may include damages for emotional
20   distress caused by the Defendants’ statutory violations. 15 U.S.C. § 1692k(a)(1). Thus, under the

21   FDCPA, §1692k(a)(1), Nova Association Management Partners, LLC, Rachel Burkemper, Esq.,

22   and Sound Legal Partners, PLLC, as debt collectors who failed to comply with the FDCPA are

     liable to Plaintiff for statutory damages as well as actual damages sustained by him as a result of
23
     such failure.
24
      FIRST AMENDED COMPLAINT                               32                    HA THU DAO
                                                                               ATTORNEY AT LAW
                                                                                10728-16th Ave SW
                                                                                 Seattle, WA 98146
                                                                                   727.269.9334
                                                                                hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 33 of 42




 1          D.  CLAIM FOUR: NOVA VIOLATED THE WASHINGTON CONSUMER
            PROTECTION ACT
 2          124.    Collins re-alleges the above factual allegations and incorporates them by
 3   reference herein.

 4          125.    RCW 19.86.090, the Washington Consumer Protection Act, allows anyone who

     has been injured in his or her busines or property by a violation of the statute to bring a civil
 5
     action in which he may recover actual damages, trial costs, and attorney fees. The trial court
 6
     may, in its discretion, award treble damages. Collins would have to prove five distinct elements:
 7
     (1) unfair or deceptive act or practice; (2) occurring in trade or commerce; (3) public interest
 8
     impact; (4) injury to plaintiff in his or her business or property; (5) causation.”
 9          126.    Defendant Nova held itself out to be an expert in serving community associations

10   and its members. It boasts on its website that its business is about “Enhancing Community

11   Living Through Communication And Collaboration” and “Protecting Your Most Important

     Asset.” Among its advertised functions are to “Prepare Accurate Financials,” “Foster
12
     Communication” and “Build A Sense of Community.” (Novaamp.com/services). Nova’s
13
     business, including debt collection services, occurs in trade or commerce. Nova’s billing and
14
     debt collection schemes in this case proved these advertisements to be false.
15          127.    Nova’s practices of secretly omitting payments or withholding payments for an
16   unreasonable period of time, and returning payments without explanations, are all designed to

17   generate fees and interests from which it profits directly. These practices are deceptive and

18   occurring in commerce. Where timely disclosure of the property owner’s account status is central

     to his ability to be current on the account and to avoid foreclosure, Nova’s scheme of delaying,
19
     denying and inducing foreclosure has harmed Collins and has the potential of harming others
20
     who are similarly situated.
21
            128.    Nova’s referral of the Collins Account for a collection lawsuit where it knew or
22   should have known that the lawsuit would be propped up by inaccurate and conflicting
23   Statements of Account, Notices of Outstanding Charges, Ledgers, and that the same false

24   evidence would assist in Nova and the other debt collector to obtain monetary and/or foreclosure
      FIRST AMENDED COMPLAINT                                33                    HA THU DAO
                                                                                ATTORNEY AT LAW
                                                                                 10728-16th Ave SW
                                                                                  Seattle, WA 98146
                                                                                    727.269.9334
                                                                                 hadaojd@gmail.com
              Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 34 of 42




 1   judgments, is both unfair and deceptive. The deception is being perpetrated by Nova upon

 2   consumers like Collins as well as the court and impacting important the public interest in the

     integrity of evidence submitted to a court of law, the integrity of the judicial system, and the
 3
     public perception of the legal profession.
 4
              129.    Nova’s action, including referral of the Collins Account for debt collection and
 5
     collection lawsuit directly causes Collins injury including loss of possession, depreciation in
 6   value and loss of opportunity to sell his Property at fair market value to preserve equity, and
 7   actual damages in time away from his business of property management and substantial out-of-

 8   pocket expenses incurred by Collins, including attorney fees and costs to resist the Defendants’

     unlawful debt collection activity and collection litigation.
 9
              E.  CLAIM FIVE: RACHEL BURKEMPER VIOLATED WASHINGTON
10            CONSUMER PROTECTION ACT
11            130.    Collins re-alleges the above factual allegations and incorporates them by

12   reference herein.

              131.    Lawyers may be subject to consumer protection liability if the suit seeks to
13
     recover for acts that relate to “entrepreneurial aspects of the practice of law” and do not involve
14
     purely alleged negligence or legal malpractice. The acts taken by Defendant Burkemper against
15
     Collins and his Property are intentional acts designed to generate and increase profitability in the
16   form of attorney fees and litigation costs, which relate to the entrepreneurial aspects of her
17   practice of law. Burkemper’s acts resemble the act of padding lawyer’s bill which has been

18   determined to be actionable under Washington Consumer Protection Act.3

              132.    Collins is entitled to recover from Rachel Burkemper in a private action under the
19
     Consumer Protection Act, Chapter 19.86 RCW, upon proof that she engaged in (1) an unfair or
20
     deceptive act or practice (2) occurring in trade or commerce (3) affecting the public interest, (4)
21
     injury to his business or property, and (5) causation.
22

23
     3
      Rhodes v. Rain, 195 Wn.App. 235 (2016) (Alleged fabrication of bogus entries after the fact for purpose of
24   attorney’s fees is actionable under the CPA).
         FIRST AMENDED COMPLAINT                                    34                      HA THU DAO
                                                                                         ATTORNEY AT LAW
                                                                                          10728-16th Ave SW
                                                                                           Seattle, WA 98146
                                                                                             727.269.9334
                                                                                          hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 35 of 42




 1          133.    Burkemper’s debt collection practices meet all five elements of the Act. Her acts

 2   of preparing, signing and sending debt collection letter and debt validation notice to Collins

     using the mail and the internet, have occurred in trade or commerce. Her acts of filing collection
 3
     lawsuits, including Lawsuit II against Collins, in King County Superior Court and putting forth
 4
     evidence in the court’s file in an effort to seek monetary and/or foreclosure judgments, occur in
 5
     trade or commerce and impact important the public interest in the integrity of evidence submitted
 6   to a court of law, the integrity of the judicial system, and the public perception of the legal
 7   profession.

 8          134.    Burkemper’s act of issuing communication and other documents as a debt

     collector that are obscure, confusing, and inaccurate as to the amount of the debt is a deceptive
 9
     act or practice. Burkemper’s initiation of the lawsuit and filing of lien and lis pendens, her use of
10
     a multitude of ledgers in support of her requests for various reliefs, including final summary
11
     judgment, her verbal and written representations, including attestation of the accuracy of the
12
     ledgers and other proof submitted to the Court, when the evidence was/is in fact inaccurate or
13   erroneous, are all acts of deception.

14          135.    Burkemper’s use of her Bar membership and legal skills to manufacture and place

15   inaccurate or erroneous evidence into the court as means to extract payments from property

     owners is unfair and affects the public perception of the legal profession negatively. Rachel
16
     Burkemper has filed many lawsuits in King County Superior Court based on the same pattern of
17
     debt collection. Therefore, a jury could find that her deceptive acts and practices have the
18
     potential for repetition and are injurious to the public.
19          136.    Burkemper’ unfair and deceptive practices have caused the Collins Account to be
20   kept in a perpetual state of delinquency, and incurring tens of thousands of dollars in Late Fees,

21   Interests, Attorney Fees, and Litigation Costs. Burkemper’s actions including filing of Notice of

22   Claim of Lien, Lawsuit II, lis pendens, and obtaining rent interception and custodial receivership

     directly caused injury to Collins including loss of possession, depreciation of valuation of his
23
     Property, and loss of equity. Her actions also caused Collins actual damages including loss of
24
      FIRST AMENDED COMPLAINT                                    35                HA THU DAO
                                                                                ATTORNEY AT LAW
                                                                                 10728-16th Ave SW
                                                                                  Seattle, WA 98146
                                                                                    727.269.9334
                                                                                 hadaojd@gmail.com
              Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 36 of 42




 1   rental income, time away from his business of property management, substantial out-of-pocket

 2   expenses, including attorney fees and costs relating to the resistance against unlawful debt

     collection activities and collection litigation.
 3
             F.  CLAIM SIX: SOUND LEGAL PARTNERS PLLC VIOLATED
 4           WASHINGTON CONSUMER PROTECTION ACT

 5           137.    Collins re-alleges the above factual allegations and incorporates them by

     reference herein.
 6
             138.    SPL has acted as a conduit through which Burkemper, its partner/owner, carries
 7
     out her unlawful act. It is through the law firm’s letterhead, pleading form, and other documents
 8
     bearing the firm’s insignia that Burkemper conveys debt collection messages, including demands
 9   for payment, and formal filings of liens and lawsuits. SLP extends its resources including the
10   telephone and the internet to Burkemper which she uses to transmit documents, including court

11   filings. Demand for payment of attorney fees, and collection of the same is made in the name of

12   SLP. In allowing Burkemper to violate the CPA, SLP is liable to Collins for injury including loss

     of possession, depreciation of value and loss of equity. SLP also caused Collins actual damages
13
     including loss of rental income, time away from his business of property management, and
14
     substantial out-of-pocket expenses, including attorney fees and costs relating to the resistance
15
     against unlawful debt collection activities and collection litigation.
16
             G.  CLAIM SEVEN: NOVA COMMITTED PER SE VIOLATIONS OF
             WASHINGTON CONSUMER PROTECTION ACT
17
             139.    Collins re-alleges the above factual allegations and incorporates them by
18
     reference herein.
19           140.    To recover for a per se violation of the Consumer Protection Act, Collins must
20   prove: (1) the existence of a pertinent statute; (2) its violation; (3) such violation was the

21   proximate cause of damages sustained; and (4) he was within the class of people the statute

22   sought to protect. Once Collins establishes a per se violation of the CPA, he needs to only

     demonstrate that the violation proximately caused injury to his person or property.
23

24
      FIRST AMENDED COMPLAINT                                 36                   HA THU DAO
                                                                                ATTORNEY AT LAW
                                                                                 10728-16th Ave SW
                                                                                  Seattle, WA 98146
                                                                                    727.269.9334
                                                                                 hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 37 of 42




 1          141.    Congress enacted FDCPA to eliminate abuse debt collection practices by debt

 2   collectors. The Act is intended to protect consumers like Collins. Nova’s pattern of billing which

     includes omitting payments, delaying payments, and returning payments after withholding them
 3
     for an unreasonable time period, resulting in unauthorized charges of Late Fees and Interest
 4
     thereby inflating the amount of the debt and rendering the alleged delinquency incurable violated
 5
     the FDCPA. Nova’s practices of debt collection including sending dunning letters to Collins that
 6   failed to comply with the provisions of the FDCPA while refusing to communicate with him in
 7   person or over the phone impacted Collins’ ability to dispute the debt violated the FDCPA.

 8   Nova’s referral of Collins’ Account for litigation and foreclosure based on the false and

     inaccurate amount of the debt violated the FDCPA.
 9
            142.    As a result of Nova’s violations of the FDCPA, Nova has committed per se
10
     violation of the CPA. Nova’s per se violation of the CPA caused Collins injury in the form of
11
     loss of possession, depreciation of value, and loss of equity. Nova’s per se violation of the CPA
12
     also caused Collins actual damages in the form of loss of rental income, and loss of time that he
13   could devote to his business of management rental property, as well as substantial out-of-pocket

14   expenses including attorney fees and costs.

15          H.   CLAIM EIGHT: BURKEMPER AND SLP COMMITTED PER SE
            VIOLATION OF WASHINGTON CONSUMER PROTECTION ACT
16
            143.    Collins re-alleges the above factual allegations and incorporates them by
17
     reference herein.
18
            144.    Burkemper and SLP’s debt collection pattern and litigation practices violated
19
     various provisions of the FDCPA; a federal statute enacted for protection of consumers like
20   Collins. The Defendants sent written communication that either cut short or did away with
21   Collins’ right to dispute the debt, and accounting ledgers that are inaccurate and conflict with one

22   another. Their acts of manufacturing such false evidence and submitting the evidence to the

     superior court and attesting to them as accurate to obtain final judgment and foreclosure decree
23

24
      FIRST AMENDED COMPLAINT                               37                   HA THU DAO
                                                                              ATTORNEY AT LAW
                                                                               10728-16th Ave SW
                                                                                Seattle, WA 98146
                                                                                  727.269.9334
                                                                               hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 38 of 42




 1   against Collins constitute violations of the FDCPA. The Defendants’ violations of the FDCPA

 2   constitute per se violation of Washington CPA.

            145.    Burkemper and SLP’s per se violations of the CPA have caused injury to Collins
 3
     in the form of loss of possession, depreciation of value, and loss of equity. Burkemper and SLP’s
 4
     per se violations of the CPA also caused Collins actual damages in the form of loss of rental
 5
     income, and loss of time that he could devote to his business of management rental property, as
 6   well as substantial out-of-pocket expenses including attorney fees and costs.
 7          I.   CLAIM NINE: THE DEFENDANTS ENGAGED IN CIVIL CONSPIRACY
            CAUSING DAMAGES TO PLAINTIFF COLLINS
 8
            146.    A civil conspiracy occurs when two or more persons agreeing to commit an
 9   unlawful act, or to commit a lawful act through unlawful means, causing resulting damages to
10   the victim. The Defendants in this case engaged in a business enterprise where each of them

11   plays a supportive role to the others in order to accomplish the collection of monies either

12   through debt collection or judicial judgments, including foreclosure of real property.

            147.    The Association, Villa Marina, at the front end of this business enterprise, is
13
     responsible for informing consumers with information about assessments made against their real
14
     property, and the status of their individual accounts. Villa Marina selects its own debt collection
15
     manager, Nova, and allows Nova to handle the accounting and collection of these consumer
16   accounts. Nova, under Villa Marina’s name, collects and applies payments, and communicating
17   with consumers about the status of their accounts. It is Nova which declares certain accounts to

18   be delinquent and makes referrals to Defendants SLP and Rachel Rapp Burkemper for legal

     actions. Nova, SLP and Burkemper all manufacture, fabricate, or otherwise make up the
19
     evidence to be submitted to the court to obtain judgment against the consumers.
20
            148.    In this case, each of these Defendants acts as a link in the chain that resulted in
21
     tremendous damages to Plaintiff Collins. Villa Marina caused for Statement of Account to be
22
     transmitted to Collins which shows the manipulations of the initial credit that existed in March of
23   2017. Thereafter, Villa Marina provided Nova with authority and discretion to bill and collect

24
      FIRST AMENDED COMPLAINT                               38                    HA THU DAO
                                                                               ATTORNEY AT LAW
                                                                                10728-16th Ave SW
                                                                                 Seattle, WA 98146
                                                                                   727.269.9334
                                                                                hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 39 of 42




 1   payments from Collins for ongoing assessments. Nova, while admitting to having difficulty

 2   making the transition as Manager of Villa Marina, nonetheless, perpetuated the inaccuracies of

     the Collins Account. Nova engaged in the practices of omitting payments, delaying the posting
 3
     of payments, and returning payments made by Collins after considerable time, or the purpose of
 4
     charging late fees and interests, and declaring the account to be delinquent.
 5
            149.    Nova sent dunning letters and other debt collection communication that
 6   misrepresented the amount that Collins alleged owed and referred the account to Sound Legal
 7   Partners and Rachel Burkemper to initiate a lawsuit. Prior to filing suit, Burkemper also sent debt

 8   demands to Collins that violated the FDCPA. Thereafter, Burkemper and Sound Legal Partners

     not only filed accounting documents created in Villa Marina’s name, and those created by Nova,
 9
     but also their own ledgers as evidence in the collection lawsuit. These evidentiary documents are
10
     conflicted internally, as well as with one another. Nonetheless, Villa Marina, Nova and
11
     Burkemper, vouched for accuracy of these evidentiary documents with their own declarations
12
     under penalty of perjury, and sought summary judgment, supplemental judgment, and custodial
13   receivership. As a result of their coordinated effort, Collins was locked out of his Property and

14   denied the ability to voluntary sell it to satisfy the adverse judgment; all of the Defendants have

15   actual knowledge of the common design and the means employed by each of them, and all have

     relied on one another’s information and records, to reach such common design.
16
            150.    Although debt collection itself is not an unlawful purpose, the Defendants have
17
     agreed to carry out the activity using unlawful means, and intended for damages to Collins to
18
     occur. Damages that resulted include but not limited to, loss of possession, loss of rental income,
19   loss of equity, reputational damages through cancellation of sale listing, and out-of-pocket
20   expenses. The Defendants are jointly and severally liable to Collins

21          J.      CLAIM TEN: DECLARATORY AND INJUNCTIVE RELIEF

22          151.    For the reasons including but not limited to those stated herein, an actual dispute

     exists between the Plaintiff and the Defendants, which parties have genuine and opposing
23

24
      FIRST AMENDED COMPLAINT                               39                    HA THU DAO
                                                                               ATTORNEY AT LAW
                                                                                10728-16th Ave SW
                                                                                 Seattle, WA 98146
                                                                                   727.269.9334
                                                                                hadaojd@gmail.com
                Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 40 of 42




 1   interests, which interests are direct and substantial, and of which a judicial determination will be

 2   final and conclusive.

            152.     The Plaintiff has been harmed by the debt collection practices of the Defendants
 3
     and he seeks a declaratory judgment pursuant to RCW 7.24 et seq. declaring these acts unlawful
 4
     debt collection.
 5
            153.     A party may seek injunctive relief for violation of the Consumer Protection Act.
 6   RCW 19.86.090
 7          154.     Plaintiff seeks injunctive relief from this Court which would enjoin the

 8   Defendants from collecting debts in the manner described above from the Plaintiff and from any

     other person similarly situated.
 9
            155.     The Plaintiff seeks an injunction that broadly bars the Defendants from engaging
10
     in certain debt collection practices against any debt, as opposed to barring those practices strictly
11
     with respect to them alone. 4
12
            156.     Specifically, Plaintiff seeks an injunction prohibiting Defendants from engaging
13   in unlawful collection tactics, including but not limited to demanding money that is not owed,

14   sending confusing billing ledgers and not properly applying dues money first to the dues and

15   afterwards to attorneys’ fees and other charges.

            157.     Plaintiff has reason to believe these actions make up a pattern and practice of
16
     behavior and have impacted other individuals similarly situated.
17
            158.     Injunctive relief is necessary to prevent further injury to Plaintiff and to
18
     Washington public as a whole.
19          159.     Injunctive relief should therefore issue as described herein.
20

21          4
              State v. Kaiser, 161 Wn.App. 705 (2011) (Upholding injunction that prohibited
            company from entering into certain agreement with any property owner); Klem v.
22          Washington Mut. Bank, 176 Wn.2d 771, 796, 295 P.3d 1179, 1192 (2013) (Injunction
            requiring company to follow Washington law not “overly broad and unenforceable”
23          where company “demonstrated little understanding or regard for Washington law.”).

24
      FIRST AMENDED COMPLAINT                                 40                   HA THU DAO
                                                                                ATTORNEY AT LAW
                                                                                 10728-16th Ave SW
                                                                                  Seattle, WA 98146
                                                                                    727.269.9334
                                                                                 hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 41 of 42




 1                                    IV.    PRAYER FOR RELIEF

 2          WHEREFORE, having fully set forth facts and legal authorities in support of his claims

     for relief under the federal Fair Debt Collection Practices and the Washington Consumer
 3
     Protection Act, against Defendants Nova Association Management Partners, LLC, Rachel
 4
     Burkemper, Esq., and Sound Legal Partners, PLLC, John E. Collins prays the Court for the
 5
     following relief:
 6          a) Declaratory judgment that Defendants’ conduct violated FDCPA and the CPA;
 7          b) Injunctive relief barring Defendants from further committing the foregoing described

 8   unlawful debt collection and collection litigation practices;

            c) Actual damages, including damages for personal humiliation, embarrassment, mental
 9
     anguish, and emotional distress pursuant to 15 U.S.C. §1692k(a)(1);
10
            d) Statutory damages pursuant to 15 U.S.C. § 1692k and § 1681n-o;
11
            e) Costs and reasonable attorney fees pursuant to 15 U.S.C. §§ 1692k, § 1681n-o;
12
            f) All remedies provided under the Washington Consumer Protection Act (RCW 19.86),
13   including treble damages, plus attorney fees and costs;

14          g) All damages caused by the conspiracy of the Defendants;

15          h) For such other and further relief as the Court may deem just and proper;

            DATED: August 31, 2020.
16

17                                                       /s/ Ha Thu Dao
                                                         Ha Thu Dao, WSBA 21793
18                                                       Counsel for Plaintiff
                                                         10728 16th Ave SW
19                                                       Seattle, WA 98146
                                                         727-269-9334
20                                                       hadaojd@gmail.com

21
                                                           /s/ Christina L Henry
22                                                         Christina L Henry, WSBA 31273
                                                           Counsel for Plaintiff
23                                                         HENRY & DEGRAAFF, PS
                                                           787 Maynard Ave S
24                                                         Seattle, WA 98104
      FIRST AMENDED COMPLAINT                               41                 HA THU DAO
                                                                            ATTORNEY AT LAW
                                                                             10728-16th Ave SW
                                                                              Seattle, WA 98146
                                                                                727.269.9334
                                                                             hadaojd@gmail.com
             Case 2:20-cv-01206-JCC Document 11 Filed 08/31/20 Page 42 of 42




 1                                                        Tel# 206-330-0595
                                                          Fax 206-400-7609
 2
                                           CERTIFICATE OF SERVICE
 3
             I certify that a copy of the forgoing has been served upon the following parties via the
 4   court’s CM/ECF on this 31st day of August, 2020.

 5          Attorneys for Rachel Burkemper & Sound Legal Partners, PLLC
            Marc Rosenberg, Esq.
 6          Lee Smart, P.S.
            701 Pike Street, #1800
 7          Seattle, WA 98101
            206.624.7990
 8          mr@leesmart.com

 9          Attorneys for Defendant Nova Management Partners, LLC
            Seth E. Chastain, Esq.
10          Tyler D. Kerr, Esq.
            sechastain@levy-law.com
11          tyler@levy-law.com
            1200 Fifth Avenue, Ste 1850
12          Seattle, WA 98101
            206.626.5444
13
            I declare under penalty of perjury under the laws of the United States of America that the
14
     foregoing is true and correct.
15

16
     Dated: August 31, 2020
17

18                                                s/ Christina L Henry
                                                   Christina L Henry
19

20

21

22

23

24
      FIRST AMENDED COMPLAINT                               42                   HA THU DAO
                                                                              ATTORNEY AT LAW
                                                                               10728-16th Ave SW
                                                                                Seattle, WA 98146
                                                                                  727.269.9334
                                                                               hadaojd@gmail.com
